DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The remarks filed 28 January 2022 have been received and entered in full. 
Claims 1-22 are pending. 
Claims 4-17 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 October 2021.
Claims 1-3 and 18-21 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 18-21 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Study of Chimeric Fibril-Reactive Monoclonal Antibody 11-1 F4 in Patients with AL Amyloidosis, ClinicalTrials.gov, identifier: NCT02245867” (first published in 2014, IDS, 06/09/2021), as evidenced by Langer et al. (Blood, 2015, IDS, 05/18/2021), NIH grant # 2015 R01 FD to Suzanne Lentzsch of Columbia University (“Grantome.com”; IDS, 09/01/2021). 
Note that the Cinicaltrials.gov study is the same clinical study of the Langer et al. reference, NTC02245867, and the Grantome.com citation refers to the NIH grant that funded the clinical study. Note also that a 35 U.S.C. 102 rejection over multiple references is proper when the additional references are cited to show that a characteristic not disclosed in the reference is inherent. See MPEP § 2131.01 (III).
Langer et al. disclose the results of a clinical study that comprised administering chimeric 11-1F4 monoclonal antibody (mAb) to human patients having relapsed or refractory AL amyloidosis (see under Methods). The abstract for the NIH grant funding this study (see Grantome.com), which was awarded to the applicant of the instant invention (Columbia University in the City of New York) indicates that the chimeric 11-1F4 antibody that was developed by Dr. Solomon’s group was used in the clinical trial. Thus, the chimeric mAb 11-1F4 used by Langer would inherently comprise the VK region of SEQ D NO: 47 and the VH region of SEQ ID NO: 48, as evidenced by the instant specification which teaches the same chimeric mAb 11-1F4 comprising these sequence identifiers (see pp.7-8, [0027]-[0028]). Since the Clinical trial study teaches the same chimeric mouse-human antibody 11-1F4 of the instant specification, the study inherently teaches that the antibody comprises the VK region of SEQ ID NO: 47 and the VH region of SEQ ID NO: 48 and that it has the functional requirements of claim 2, thus meeting the limitations of claims 1, 2 and 21. The clinical trial administered the antibody in a pharmaceutically acceptable carrier, thus meeting the limitations of claim 3. Note that claims 18-20 are “product-by-process” claims. Thus, the patentability of the product is based on the product itself and does not depend on its method of isolation (see MPEP §2113). The chimeric mouse-human antibody 11-1F4 of the instant specification and the cited prior art clinical trial study is produced through the methods of non-elected claims 6, 8 and 9 (as recited by claims 18, 19 and 20, respectively; see the instant specification at p.7-8 [0027]). Since the cited prior art teaches the antibody that meets the structural and functional limitations of the claims, claims 18-20 are anticipated.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. Applicant asserts that none of the cited references teaches the claimed sequence identifiers. Applicant asserts the examiner has not demonstrated how the antibody described in the references inherently has the same sequences. Applicant asserts that the statement in Lentzsch that the antibody used in the clinical study was "... developed by Dr. Solomon's group ..." does not mean that the antibody inherently has the same sequence recited in the specification and claims. Applicant asserts Solomon’s chimeric antibody has a “comparable” binding affinity to amyloid fibrils as the murine antibody. See Purpose and first line of the Discussion in Solomon, Exhibit A, which states “...it was evident that the reactivity of the c11-1F4 mAb was identical to that of the original antibody” (emphasis added) based on fibril binding, dot blot and immunohistochemical assay data. Applicant asserts that in sharp contrast, the data in the present application as filed shows that the claimed chimeric antibody unexpectedly has a greater binding affinity as compared to the murine counterpart (see, for example, the specification at paragraphs [0107], [0109], [0112], [0147], and [0222] and Example 6). Applicant asserts the claimed antibody having the sequence of claim 1, SEQ ID NO:47 (Variable light chain) and 48 (Variable heavy chain), has greater binding affinity as compared with the original murine antibody having the sequence as noted in claim 2, SEQ ID NO:36 (V light chain) and 35 (V heavy chain). Applicant asserts if Solomon’s “11-1F4” chimeric antibody has the same binding affinity as the original mouse antibody (as stated in Exhibit A), but Applicant’s chimeric antibody having variable light and heavy chains, SEQ ID NO:47 and 48, respectively, has a different binding affinity as compared to the original murine antibody, then it is inconceivable that Applicant’s claimed invention is inherently the same antibody.
This is not found persuasive because applicant’s citation in Solomon’s teachings in Exhibit A are not directly comparable to the cited teachings in the specification. Solomon teaches that the chimeric 11-1F4 antibody has the same reactivity as the original antibody, i.e., it binds to the same antigen. The cited teachings in the specification allegedly support that the chimeric 11-1F4 also binds to the same antigen, i.e. it also has the same reactivity as the original antibody, but that it binds with a different affinity. Note that paragraphs [0107], [0109], [0112], [0147], and [0222] cannot be found in this application. 
Applicant’s Exhibit A supports the examiner’s stance of inherency. Exhibit A teaches that the chimeric 11-1F4 antibody was expressed in COS cells with co-transfection of each of the heavy and light chain constructs as well as transfection with a supervector comprising both heavy and light chains. See first three paragraphs under “Materials and Methods” on pp.2-3. Similarly, the specification teaches that the chimeric 11-1F4 antibody can be expressed in COS cells with co-transfection of each of the heavy and light chain constructs as well as transfection with a supervector comprising both heavy and light chains. See p.9, [0029]. Both Exhibit A and the specification teach that the starting material for generation of the chimeric 11-1F4 antibody was from the same two clones, i.e., B2C4 and B2D6 of the SP2/0 hybridoma cell line. See Exhibit A at p.2 final paragraph and the specification at p.10, [0035]. All of the references of record refer to the antibody as chimeric 11-1F4 antibody and all of the references are by investigators from the instant applicant, i.e., Columbia University in the City of New York. In fact, Exhibit A teaches that two inventors of this application, Siobhan O’Brien and Tarran Jones, prepared the chimeric 11-1F4 antibody in Exhibit A. See p.15 under “Acknowledgements”. This fact further supports that the chimeric 11-1F4 antibody of Exhibit A, ClinicalTrials, NCT02245867, Langer et al., Grantome.com is the same as the chimeric 11-1F4 antibody of this application. Furthermore, other evidence already of record supports the stance that the cited prior art inherently teaches the claimed sequence identifiers since the prior art teaches the antibody itself. See the Examination Report in the corresponding Australian application on the IDS filed 06/09/2021 at p.4 of 5. Here, regarding the NCT02245867 clinical trial it is stated: “It is considered that the antibody inherently comprises SEQ ID NO: 47 and 48 of the current application…”. Accordingly, the preponderance of evidence of record supports the examiner’s stance of inherency. 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to applicant to show an unobvious difference (see MPEP §2112 (V)). The USPTO does not have the resources or facilities to determine if the prior art antibody is indeed distinct from the claimed antibody. The examiner has set forth a prima facie case of inherency, and has provided sound scientific reasoning and evidence as to why the antibody of the prior art is not distinct from the antibody of the claims. After setting forth a prima facie case of inherency, the burden shifts to applicant to provide evidence that the products now claimed are patentably distinct from those in the prior art; see MPEP § 2112(V).  Applicants’ allegations and Exhibit A do not provide the requisite evidence to overcome the rejection. 
Note again that two of the inventors of this application prepared the chimeric 11-1F4 antibody in Exhibit A and applicant concedes that this is the same antibody used in all of the prior art cited by the examiner in this rejection. A declaration by these inventors that states that the antibody cited in the prior art does not comprise the sequence identifiers of the claims and/or that shows specific and structurally distinct sequence identifiers used in the prior art chimeric 11-1F4 antibody would be remedial in overcoming this rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of copending Application No. 16/265,206 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the same chimeric mouse-human monoclonal antibody 11-1F4 for administration for treatment.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. Applicant requests to hold the provisional double patenting rejection in abeyance until the determination of patentable subject matter.
Accordingly, the provisional rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
07 May 2022